Title: From Thomas Jefferson to Vergennes, 28 February 1786
From: Jefferson, Thomas
To: Vergennes, Charles Gravier, Comte de



Sir
Paris Feb. 28. 1786.

Circumstances of public duty calling me suddenly to London, I take the liberty of mentioning it to your Excellency, and of asking a few minutes audience of you, at as early a day and hour as will be convenient to you, and that you will be so good as to indicate it to me. I could wish to leave Paris about Friday or Saturday, and suppose that my stay in London will be of about three weeks. I shall be happy to be the bearer of any commands your Excellency may have for that place, and will faithfully execute them. I cannot omit mentioning how pleasing it would be to me to be enabled before my departure to convey to the American prisoners at St. Pol de Leon such mitigation of their fate as may be thought admissible. I have the honour to be with sentiments of the highest esteem & respect your Excellency’s most obedient and most humble servant,

Th: Jefferson

